17‐4023 (L)
Mirlis v. Greer

                                            In the
                     United States Court of Appeals
                                For the Second Circuit
                                       ______________

                                       August Term, 2018

                      (Argued: May 22, 2019       Decided: March 3, 2020)

                   Docket Nos. 17‐4023 (L); 18‐416‐cv (Con); 18‐507‐cv (Con)
                                       ______________

                                        ELIYAHU MIRLIS,
                                                                  Plaintiff‐Appellee,

                                     LAWRENCE DRESSLER,
                                                                  Interested Party‐Appellee,

                                            –against–

                      DANIEL GREER, RABBI, YESHIVA OF NEW HAVEN, INC.,
                                                             Defendants‐Appellants,

                                         AVIAD HACK,
                                                                  Appellant.
                                        ______________

                      ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT
                                    ________________
B e f o r e:

                  CHIN and CARNEY, Circuit Judges, and SANNES, District Judge.1



1Judge Brenda K. Sannes, of the United States District Court for the Northern District of New
York, sitting by designation.
                                       ______________

       This is an appeal from a post‐trial ruling by the United States District Court for the
District of Connecticut (Shea, J.) granting in part the request of Lawrence Dressler, a non‐
party, for release of the video recording of the deposition of Aviad Hack, also a non‐party
witness. In that deposition, Hack testified that, while a minor, he was a victim of sexual
abuse by the defendant, Daniel Greer. Hack also admitted to having become aware of
Greer’s sexual abuse of the plaintiff, Eliyahu Mirlis, when Hack was an adult and Mirlis
was a minor. The District Court ruled that the portions of the deposition video that had
been shown to the jury during trial in place of Hack’s live testimony were judicial
documents subject to a strong presumption of public access. The District Court further
determined that Hack’s privacy interest in the deposition video was insufficient to rebut
that presumption. The court therefore ordered that the portions of the video‐recorded
deposition that were shown to the jury be released to Dressler and the public,
notwithstanding the public availability of a transcript of those same portions of the
deposition. Hack now challenges the District Court’s ruling. On review, we conclude that
the District Court erred by failing to take into account Dressler’s motives in obtaining,
and likely course of action with, the video recording. We further conclude that the District
Court accorded insufficient weight to Hack’s privacy interests as a minor victim.

       REVERSED.
                                       ______________

                             Steven J. Errante, Lynch, Traub, Keefe, & Errante P.C., New
                                   Haven, CT, for Aviad Hack.

                             DAVID GRUDBERG, Carmody Torrance Sandak & Hennessey
                                   LLP, New Haven, CT, for Daniel Greer.

                             LAWRENCE DRESSLER, pro se, New Haven, CT.
                                    ______________

CARNEY, Circuit Judge:

       Appellant Aviad Hack (“Hack”) was a non‐party witness in a 2016 civil lawsuit

in the District of Connecticut. In that suit, the plaintiff, Eliyahu Mirlis (“Mirlis”), a

former student at a religious school in New Haven, Connecticut, accused the defendant,



                                               2
Daniel Greer (“Greer”), the former religious leader of that school, of sexually abusing

Mirlis when Mirlis was a minor and a student there. Mirlis sought damages from Greer

for that abuse. In connection with those proceedings, Hack gave a video‐recorded

deposition lasting several hours in which he testified in detail to having also been a

victim of Greer’s sexual abuse several decades earlier, when Hack was a minor and a

student at the school. Hack further testified in his deposition that he had known about

Greer’s abuse of Mirlis, which occurred when Hack was an adult and employed at the

school. A transcript of the deposition is publicly available, but public access to the video

recording itself is the subject of this appeal.

       Hack voluntarily sat for the deposition in 2016, but he did not voluntarily appear

at trial in 2017; indeed, at the school in Rhode Island where he was teaching in 2017, he

successfully evaded those who were attempting to serve a subpoena on him to appear

at the civil proceedings in Connecticut. Accordingly, in place of his live testimony, the

United States District Court for the District of Connecticut (Shea, J.) permitted the

parties to play portions of Hack’s deposition video for the jury.

       After trial, Lawrence Dressler (“Dressler”), the Interested Party‐Appellee in the

appeal now before us, sought the District Court’s leave to access the video recording of

Hack’s entire deposition. Using the screenname “Larry Noodles,” Dressler had written

voluminously on his blog about the trial and disparagingly about both Hack and Greer.

He informed the court that he sought to copy the video so that he could post it publicly

to his internet blog.

       Hack vigorously opposed Dressler’s motion. His counsel argued that “the

privacy interests of Mr. Hack in not having the video of his deposition distributed in

public forums and replayed to the masses[] far outweighs the need [for] access [to the]

same.” Mot. for Protective Order at 1, Mirlis v. Greer, No. 16‐cv‐678 (D. Conn. Jan. 2,



                                                  3
2018), ECF No. 256. While this motion was pending, on March 8, 2018, an unsealed

transcript of Hack’s deposition, edited to show only the portions of Hack’s deposition

that were played for the jury, was filed with the court and noted on the District Court

docket.2 It was made, and is still, available for public examination.

       The District Court determined that those portions of the video‐recorded

deposition that had been shown to the jury at trial constituted a “judicial record”

subject to a strong common law presumption of public access under Circuit precedent.

Then, relying primarily on our 1987 decision in Application of CBS, Inc., 828 F.2d 958, 959

(2d Cir. 1987) (“CBS”), the District Court further determined that Hack’s privacy

interests in those excerpts of the deposition video were not sufficient to override the

presumption of public access. The court reasoned that, although the video captured

Hack describing Greer’s predatory sexual assault on Hack when Hack was a minor, the

video’s subject matter was less “gruesome” than the content of videos in cases where

public access has been denied, and therefore, under standards derived largely from

CBS, it was less compellingly private. Hack App’x 143. The District Court also found

persuasive the argument that Hack’s privacy interests in the portions of the video that

had been played for the jury were reduced because a transcript of the entire deposition

was already publicly available. It therefore ordered that Dressler be given access to a

video of those portions of the deposition, to do with as he liked. Recognizing the

sensitivity of its decision, however, the court stayed its order pending appeal.




2The District Court docket includes both an unedited transcript of the entire deposition, see
Joint Trial Mem. Ex. 6, Mirlis v. Greer, 16‐cv‐678 (D. Conn. Apr. 10, 2017), ECF No. 111‐6, and a
version of the transcript that was edited to omit those portions of the video‐recorded deposition
that were not shown to the jury, see Redacted Dep. Tr. of A. Hack, Mirlis v. Greer, 16‐cv‐678 (D.
Conn. Mar. 8, 2018), ECF No. 293‐1.



                                                4
       On review, we conclude that the District Court committed reversible error in

determining that those portions of the video‐recorded deposition that had been played

for the jury should be publicly released for copying and general display on the Internet.

We agree with the District Court’s initial conclusion that, having been displayed to the

jury during trial, those portions of the video were “judicial documents” as to which a

presumptive right of public access applied. But, in balancing the weight of the

presumption of access, the District Court failed to take sufficient account of two

categories of countervailing considerations: (1) Dressler’s motive for obtaining, and

intent in releasing, the deposition video; and (2) Hack’s privacy interests.

       First, the court erred as a matter of law by failing to give any consideration to

Dressler’s apparently spiteful motives and announced course of action with the footage.

Although we have commented generally that motive is “irrelevant to defining the

weight accorded the presumption of access,” United States v. Amodeo, 71 F.3d 1044, 1050

(2d Cir. 1995) (“Amodeo II”),3 the Supreme Court has instructed that access to judicial

documents should not be permitted “to gratify private spite or promote public scandal

with no corresponding assurance of public benefit,” Nixon v. Warner Commc’ns, Inc., 435
U.S. 589, 603 (1978) (“Nixon”), a limitation that we find relevant here.

       Second, the District Court undervalued the weight properly accorded the intense

intrusion on Hack’s privacy interests that the internet publication of the video excerpts

would effect. Today, unlike in the era of our decision in CBS, videos of all types are

routinely and widely shared on the Internet, where (as far as we can predict now) it

appears they will be available in perpetuity for unlimited viewing, further




3Unless otherwise noted, when quoting from published judicial decisions, all internal quotation
marks, citations, and brackets have been omitted.



                                               5
dissemination, and easy manipulation; their subjects are unable to escape them. Yet

Dressler identified no affirmative public need that would be served by general release

of the video when the transcript was already available. Indeed, no other individual or

entity, and no media outlet, joined in Dressler’s request. The privacy interests of a third‐

party witness in a deposition video in which that witness describes being the minor

victim of a sex crime perpetrated by a trusted adult are entitled to great weight and

sensitive consideration in the court’s balancing of the type of access sought against the

privacy rights asserted.

       Accordingly, we REVERSE the order of the District Court and REMAND the

cause with instructions that the District Court enter an order denying Dressler’s request

for the video recording.

                                       BACKGROUND

       In May 2016, Mirlis sued the Yeshiva of New Haven, Inc. (the “Yeshiva”) and

Greer, the former principal and rabbi of the Yeshiva, alleging that Greer sexually

abused Mirlis in the early 2000s, when Mirlis was in his teens and a student at the

Yeshiva, and Greer was in his 50s. Mirlis sought damages for the harm to him. In 2017,

the case went to trial and the jury returned a verdict in favor of Mirlis, awarding him

$21.7 million in compensatory and punitive damages. Greer’s appellate challenges to

the trial proceedings and the damages award are the subject of a separate opinion

published concurrently with this writing.4




4For his sexual abuse of Mirlis, Greer was criminally convicted in a jury trial conducted in New
Haven in 2019 on four counts of risk of injury to a minor in violation of Connecticut law. See
Docket, State v. Greer, NNH‐CR17‐0177934‐T. In 2019, he was sentenced to twenty years in
prison, to be suspended after he serves twelve years. See id.; see also, e.g., Randall Beach, New
Haven rabbi convicted on felony charges get 12 years in prison, New Haven Register (Dec. 2, 2019),



                                                6
       In preparation for trial, on July 25, 2016, and August 2, 2016, Mirlis conducted a

video‐recorded deposition of Hack as a non‐party fact witness with knowledge relevant

to the civil litigation. Hack, by that time in his 40s and a resident of Rhode Island,

served as assistant dean of the Yeshiva during Mirlis’s time as a student there. During

his deposition, Hack testified that he, too, had been a victim of Greer’s sexual abuse

when he was a student at the Yeshiva in the late 1990s, several years before Mirlis

arrived. Hack also admitted that he became aware when he was assistant dean of the

Yeshiva that Greer was assaulting Mirlis, and made no report to state authorities.

       Although Hack willingly participated in the deposition, he went to great lengths

later to evade process servers who were attempting to subpoena him to testify at trial.

Three process servers submitted affidavits to the District Court, one averring that, when

he approached Hack at the school in Rhode Island where Hack then taught, Hack “ran

out of his classroom, down the hallway[,] . . . and out the back door of the school,

leaving behind a classroom full of students.” App’x 442. The other affidavits offered

similar sworn statements. For two weeks after the service attempts began, Hack called

in sick to the school. Despite surveilling the school and his home, no process server was

able to serve the subpoena, and Hack did not appear at trial.

       Based on these affidavits, the District Court ruled at Mirlis’s request that Hack

was an “unavailable witness” within the meaning of Rule 32(a)(4) of the Federal Rules

of Civil Procedure and that, accordingly, Mirlis would be permitted to introduce at trial

relevant portions of Hack’s deposition video. Mirlis did so. In those deposition excerpts,

Hack described a sexual relationship that Greer initiated with him in the early 1990s,

when Hack was about sixteen years of age and a student at the Yeshiva, and Greer was


https://www.nhregister.com/news/article/New‐Haven‐rabbi‐convicted‐on‐felony‐charges‐gets‐
14875542.php. Greer’s appeal of that conviction has yet to be resolved by the state courts.



                                              7
the school’s rabbi and leader. Hack further averred that the relationship continued

through the years after 2000, when Hack became a teacher at the Yeshiva, and stopped

sometime in 2004, when Hack married. The jury also saw portions of the deposition in

which Hack admitted that, in 2003, he learned from Greer himself that Greer was

engaging in sexual contact with Mirlis, who was then a minor and a student at the

Yeshiva, as Hack had been when his relationship with Greer began. After four days of

trial in May 2017, the jury returned a verdict in favor of Mirlis.

       Several months after the verdict issued, non‐party and non‐witness Dressler, a

New Haven resident who had attended the trial and posted about it on his “Larry

Noodles” blog, wrote to the District Court, requesting that the court make public and

available for reproduction the entirety of Hack’s video‐recorded deposition. On the

blog, Dressler wrote generally about criminal justice issues and prison life (he had been

incarcerated from May 2014 to November 2015). He also had written extensively about

Greer’s civil trial on Mirlis’s claims—coverage that he claimed had attracted hundreds

of thousands of views.

       Hack, citing his privacy concerns and the sensitive nature of the material,

opposed Dressler’s request and sought a protective order that would prohibit release of

the video recording of his deposition. (Greer also opposed Dressler’s request.) After

briefing and oral argument, in January 2018 the District Court granted Dressler’s

request for the release for copying and redistribution of those portions of the video that

were shown to the jury at trial. At the District Court’s direction, a transcript of the

deposition, edited to omit the portions of Hack’s testimony not played for the jury, was

posted on the court’s docket in March 2018.




                                              8
       Hack timely appealed the District Court’s denial of his motion for a protective

order. The District Court stayed execution of its disclosure order pending this Court’s

review.

                                      DISCUSSION

       Our Court has not articulated with precision the standard of review that governs

appeals from a district court’s decision to grant an intervenor’s request to copy audio

and visual recordings adduced in court proceedings. See United States v. Graham, 257
F.3d 143, 148 (2d Cir. 2001). On review of a district court’s order to seal or unseal

documents, an order in many respects analogous to the present situation, “we examine

the court’s factual findings for clear error, its legal determinations de novo, and its

ultimate decision to seal or unseal for abuse of discretion.” Brown v. Maxwell, 929 F.3d
41, 47 (2d Cir. 2019). In Nixon, the Supreme Court recognized that the presumptive

public right of access to judicial documents may include access for purposes of copying

audio recordings. 435 U.S. at 615‐16. We observed in Graham, however, that the Nixon

decision was “ambiguous” as to “whether we should review only for abuse of

discretion, or whether a more searching review is warranted.” 257 F.3d at 148‐49. We

ultimately left “for another day” the choice between abuse‐of‐discretion review and a

“more searching review” because in Graham, we would have affirmed the district

court’s decision to grant such access under either standard. Id.

       Hack and Dressler agree that the abuse‐of‐discretion standard should apply, but

we think the question both unsettled and potentially significant in similar cases because

of the weighty interests that may be involved. Again, however, because the standard of

review that we apply here does not determine the result—reversal of the District

Court’s decision to release portions of the deposition video to Dressler—we once again




                                              9
defer any refinement of the “more searching” standard and any decision as to which

standard should govern.

I.     Common Law Presumption of Public Access to Judicial Documents

       Judicial documents are subject at common law to a potent and fundamental

presumptive right of public access that predates even the U.S. Constitution.5 United

States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995) (“Amodeo I”); see also Lugosch v. Pyramid

Co., 435 F.3d 110, 119 (2d Cir. 2006) (describing right of public access as “firmly rooted

in our nation’s history”). That right includes “a general right to inspect and copy” such

judicial documents. Nixon, 435 U.S. at 597. To determine whether the presumption

attaches to a particular record, our Court engages in a three‐step inquiry. See Lugosch,
435 F.3d at 119‐20.



5Circuit precedent further establishes that the public’s presumptive right of access to judicial
records is also independently secured by the First Amendment. See Bernstein v. Bernstein Litowitz
Berger & Grossmann LLP, 814 F.3d 132, 141 (2d Cir. 2016). To determine whether the First
Amendment right attaches, we have applied an “experience and logic” test, examining “(a)
whether the documents have historically been open to the press and general public (experience)
and (b) whether public access plays a significant positive role in the functioning of the
particular process in question (logic).” United States v. Erie Cty., 763 F.3d 235, 239 (2d Cir. 2014).

Although the District Court cited this constitutional case law in its ruling, it did not determine
whether the First Amendment right applied, resting its decision solely on the common law
presumption of access. Nor did any party rely on a constitutional analysis in support of its
position. Although the Mirlis courtroom was open to the public, the U.S. Constitution has not
generally been held to compel public access to deposition transcripts and recordings, at least not
as a matter of course. Cf. Seattle Times Co. v. Rhinehart, 467 U.S. 20, 32 (1984) (noting that,
although the rules of discovery permit litigants to access information that otherwise would not
be available to them, there is “no First Amendment right of access to information made
available only for purposes of trying his suit”). Further, in Dressler’s request for copying rights
here, he cited no significant positive role that public access to the video recording in addition to
the transcripts might have in assessing the court’s functioning, for example. Cf. Amodeo II, 71
F.3d at 1051‐52. In these circumstances, we do not further address any possible constitutional
issue.



                                                 10
       First, the court determines whether the record at issue is a “judicial document”—

a document to which the presumption of public access attaches. Id. at 119. Not all

documents filed with the court are “judicial” documents. Rather, a judicial document is

one that has been placed before the court by the parties and that is “relevant to the

performance of the judicial function and useful in the judicial process.” Amodeo I, 44
F.3d at 145.

       Next, if the record sought is determined to be a judicial document, the court

proceeds to “determine the weight of the presumption of access” to that document.

United States v. Erie Cty., 763 F.3d 235, 239, 241 (2d Cir. 2014). The weight to be accorded

is “governed by the role of the material at issue in the exercise of Article III judicial

power and the resultant value of such information to those monitoring the federal

courts.” Amodeo II, 71 F.3d at 1049.6

       Finally, the court must identify all of the factors that legitimately counsel against

disclosure of the judicial document, and balance those factors against the weight

properly accorded the presumption of access. Id. at 1050. Although the public’s right is

strong, it is “not absolute.” Nixon, 435 U.S. at 598. Countervailing considerations that

courts may consider include “the danger of impairing law enforcement or judicial




6 The Amodeo II Court set forth in detail the analysis that we conduct to determine whether a
judicial document should be released. See generally Amodeo II, 71 F.3d at 1047‐53 (discussing “the
standards to be used in balancing the presumption of access”). Although highly instructive
from a doctrinal standpoint, Amodeo II does little to advance the cause of either party here, as
the case is not analogous. In Amodeo II, the question was whether the district court erred in
ordering the release of a redacted version of a sealed written investigative report filed by a
court‐appointed officer. Id. at 1047. The Amodeo II Court thus never tackled, because they never
arose, questions at the center of this appeal involving issues unique to disclosure in the internet
age of portions of a video recording of a deposition, where a transcript of that deposition is also
already publicly available.



                                                11
efficiency” and “the privacy interests of those resisting disclosure.” Amodeo II, 71 F.3d at

1050. If, at the end of this process, the balance of the factors tips against permitting

public access, then the court may deny disclosure.

       A.      Judicial Documents7

       The first inquiry—whether the video excerpts are judicial documents—is easily

resolved here. Under our decisions in CBS and Graham, there can be little doubt that the

video excerpts played for the jury constitute judicial documents.8 In CBS, we held “that

the common law right to inspect and copy judicial records applies to videotaped

depositions of witnesses,” and allowed the television network access to such videos for

copying and potential broadcast. 828 F.2d at 959. As we explained in that decision,

judicial documents include “any item entered into evidence at a public session of trial,




7 We note at the outset that Dressler sought the video recording of the entire deposition. The
District Court denied that request and we, too, dismiss it out of hand because the jury did not
see the entire recording, which appears to have been edited by the parties for the sake of an
efficient presentation of the relevant testimony and not based on the repugnance of the
substance. We therefore focus only on those portions of the video that were presented to the
jury.

8We recognize that courts are not unanimous, however, in holding that recordings of testimony
displayed to a jury or other factfinder—whether or not introduced into evidence—are judicial
documents subject to the common law right of access. The Eighth Circuit, for example, has held
that, where the relevant video or audio tape is “merely an electronic recording of witness
testimony[,] . . . the public ha[s] a right to hear and observe the testimony at the time and in the
manner it was delivered to the jury in the courtroom.” United States v. McDougal, 103 F.3d 651,
657 (8th Cir. 1996). That court recognizes no additional common law right to copy that
recording, however. Id.; cf. Fisher v. King, 232 F.3d 391, 397‐98 (4th Cir. 2000) (holding that the
First Amendment right of access to criminal proceedings does not guarantee members of the
general public access to original recordings entered in evidence). Our Circuit has taken a
different approach, as described in the text.



                                                12
excluding only those items entered under seal, but not distinguishing evidence on the

basis of whether it was real or testimonial.” Id. (emphasis in original).

       That the parties did not seek admission as an exhibit either the entire video‐

recorded deposition at issue here or even just the portions shown to the jury makes no

difference. Some other courts have distinguished between recordings that are

introduced into evidence as exhibits and those that merely serve as a substitute for live

testimony. See, e.g., Apple iPod iTunes Antitrust Litig., 75 F. Supp. 3d 1271, 1274 (N.D. Cal.

2014) (declining to apply a presumption of access to video of deposition that was

played to the jury but was not admitted into evidence as exhibit). Our Circuit, however,

rejected that distinction in Graham, where we held that video and audio recordings

played at a pre‐trial detention hearing but not introduced into evidence as exhibits were

nonetheless judicial documents subject to the presumption of public access. 257 F.3d at

152. In so doing, we held that “the definition of a ‘judicial document’ . . . extend[s] to

any material presented in a public session of court relevant to the performance of the

judicial function and useful in the judicial process whether or not it was formally admitted.”

Id. at 153 (emphasis added).

       The District Court thus correctly ruled that those portions of the video‐recorded

deposition that were played for the jury in the Mirlis proceedings are judicial

documents and are therefore subject to the common law presumptive right of access,

notwithstanding that they were not formally introduced into evidence.

       B.     Weight of Presumptive Right of Access

       Turning to the second step: The general and deeply rooted rule is that the

presumptive right of access is afforded “strong weight” when applied to documents

that play a central role in “determining litigants’ substantive rights—conduct at the

heart of Article III.” Amodeo II, 71 F.3d at 1049. As this Court has observed many times,



                                             13
such access is critical as it enables the public to monitor the actions of the courts and

juries to ensure “a measure of accountability” and bolster “confidence in the

administration of justice.” See id. at 1048. See generally Globe Newspaper Co. v. Superior

Court, 457 U.S. 596, 610 (1982) (“[A] presumption of openness inheres in the very nature

of a criminal trial under our system of justice.”); Richmond Newspapers, Inc. v. Virginia,

448 U.S. 555, 573 (1980) (plurality opinion) (explaining that right of access “contributes

to public understanding of the rule of law and to comprehension of the functioning of

the entire criminal justice system”). The presumption of access is thus fundamental and

not casually overcome.

       The excerpts of Hack’s video deposition that were played for the jury gave

important, even crucial, corroboration for Mirlis’s account of sexual assault by Greer

while Mirlis was a student at the Yeshiva. His demeanor in so testifying over the several

hours played to the jury surely conveyed information that bore on the jury’s assessment

of his account. That those excerpts played a central role in the jury’s determination of

Mirlis’s and Greer’s substantive rights was implicitly confirmed by the jury’s request,

which the District Court granted, to review portions of that video during their

deliberations. Hack does not argue otherwise on appeal.

       The court thus correctly accorded a strong presumption of public access to the

excerpts of Hack’s video deposition.

       C.     Identification and Balancing of Countervailing Interests

       At the third step, however, we identify error in the District Court’s analysis.

       Foremost among the competing concerns that a court weighing disclosure must

consider is “the privacy interest of the person resisting disclosure.” Amodeo II, 71 F.3d at

1050 (reiterating that “the privacy interests of innocent third parties . . . should weigh




                                              14
heavily in a court’s balancing equation”). Such interests establish a “venerable common

law exception to the presumption of access.” Id. at 1051.

       In determining the proper weight to accord an asserted privacy interest, a court

should consider both “the degree to which the subject matter is traditionally considered

private rather than public,” as well as “[t]he nature and degree of the injury” to which

the party resisting disclosure would be subjected were the privacy interest not

protected. Id. The latter inquiry entails “consideration not only of the sensitivity of the

information and the subject but also of how the person seeking access intends to use the

information.” Id. As further described below, we conclude that the District Court erred

by failing to address and accord weight to Dressler’s motives in seeking to obtain the

video deposition and his intentions with respect to that video, and to the injury to

Hack—as a minor victim of sexual abuse—that disclosure of the video would inflict,

even after the substance of Hack’s testimony became public at trial.

       Although the court seemed to consider its decision granting Dressler access to be

dictated by our 1987 decision in CBS, in this reading it erred: Unlike in CBS, Mirlis’s

civil litigation did not involve a crime of national importance; the core information it

conveyed was already public and had been publicized; the video recording at issue was

of a highly sensitive and personal nature; and—perhaps most relevantly—the Internet’s

rise over the last 30 years has had tremendous implications for the ease and immediacy

of access to videos, as well as the permanence of those videos, increasing the potential

for needless emotional harm to minor victims of sexual assault who seek to avoid being

victimized even further. See, e.g., Paroline v. United States, 572 U.S. 434, 440 (2014)

(discussing how the Internet can create a “permanent record” of abuse and

“memorializ[e] the sexual assault and other sexual exploitation of children”).




                                              15
               1. Dressler’s Motives and Likely Use

       In January 2018, the District Court heard argument on Dressler’s request to

release for copying the entire video of Hack’s deposition and certain other materials.9 In

particular, this was a request to enable Dressler himself to copy the video, as no other

person or entity had sought to do so. In his letter to the District Court seeking access,

Dressler expressed condemnation for Greer’s acts of abuse and personal disdain for

what he saw as Greer’s attempts to protect his (Greer’s) assets from collection of the

$21.7 million judgment that was entered in Mirlis’s favor. Dressler further advised the

court that Greer had filed, but not pursued, a defamation suit against Dressler. At the

court’s hearing, Dressler affirmed his intention to post the video on his blog or in “some

other place where [the video] would be available to anyone who has the internet.”

App’x 449. During argument, Greer’s attorney asserted that Dressler was motivated to

publicize the video by his desire to prejudice Greer in any future criminal proceedings.

The District Court rejected Greer’s stated concern about Dressler’s motives as irrelevant,

based on its understanding that our Court “has made clear that [Dressler’s] motivations

are beside the point in terms of the First Amendment and presumption of access

issues.” Id. at 459.

       The court’s refusal to consider Dressler’s motives in obtaining the video and

intentions for use of the video if he did obtain it rests on a mistaken overreading of our

precedent. Although (as noted above) our Court has commented that the motive of a

person seeking access to judicial documents is “irrelevant to defining the weight accorded




9Dressler also requested that Greer’s and the Yeshiva’s “financial documents, deposition(s) and
related financial information obtained during post judgment discovery be made publicly
available.” Hack App’x 66. The resolution of that request is not a subject of this appeal.



                                              16
the presumption of access,” Amodeo II, 71 F.3d at 1050 (emphasis added), we have never

held that motive has no bearing on the broader task of balancing that presumption

against considerations that counsel against disclosure. On the contrary, we have

explained that courts should consider personal motives (including an applicant’s desire

to pursue an “individual vendetta”) at the third, balancing step of the inquiry, in

connection with any asserted privacy interests, “based on an anticipated injury as a

result of disclosure.” Id. We have instructed courts that weighing “[t]he nature and

degree of injury” requires “consideration not only of the sensitivity of the information

and the subject but also of how the person seeking access intends to use the information.” Id. at

1051 (emphasis added). This information is relevant particularly when an individual,

and not a news media organization, seeks copying access to sensitive information: As

we cautioned in Amodeo II, personal vendettas “need not be aided” by the court. Id. Our

reasoning in Amodeo II aligns closely with the Supreme Court’s observation in Nixon

that courts may on occasion deny public access to judicial documents to ensure that

judicial records do not “become a vehicle for improper purposes.” Nixon, 435 U.S. at

598.

       The Nixon Court expressed particular concern about protecting from purely

prurient interest the display or disclosure of otherwise embarrassing private or familial

information obtained through the courts. See id. at 601. It explained that “the common‐

law right of inspection,” although undoubtedly powerful and never lightly

subordinated, must give way where records are sought merely “to gratify private spite

or promote public scandal through the publication of the painful and sometimes

disgusting details” of cases. Id. at 598; accord Amodeo II, 71 F.3d at 1051 (“Courts have

long declined to allow public access simply to cater to a morbid craving for that which

is sensational and impure.”).



                                               17
       This concern is amplified where, as here, a video recording involves primarily

conduct that is not of national or statewide importance and where the video is not of the

criminal acts themselves, but of testimony regarding those acts. This case thus stands in

sharp contrast, for example, to In re NBC, where we affirmed a district court’s decision

to allow “three major television networks to copy and televise all videotapes admitted

into evidence” in the nationally publicized ABSCAM criminal prosecutions, where

those videos showed “some of the dealings between the undercover operatives and the

four appellants, notably the acceptance by [one] Congressman . . . of $50,000 cash and

his demand of an additional $35,000.” 635 F.2d 945, 947 (2d Cir. 1980).

       Thus believing itself bound to ignore them, the District Court disregarded the

ample evidence of Dressler’s unsavory motives with respect to Greer for seeking access

to Hack’s video testimony regarding Greer’s predatory intimacy with him as a young

person. Dressler’s blog also evinces his impure motives with respect to Hack—a non‐

party who, we note again, was primarily a victim of the defendant in, and not even a

party to, the underlying litigation. True, Dressler’s letter to the court requesting access

to, among other items, the video deposition expresses animus primarily toward Greer,

not Hack.10 But to take that letter in isolation misses the forest for a tree: The blog on

which Dressler announced that he planned to post Hack’s video deposition contains

now, and contained at the time of the District Court’s decision, numerous postings—

many of them published before the District Court’s hearing on Dressler’s request for




10Dressler made only four references to Hack in his letter, and those arose in the context of
discussing his request to copy the video of Hack’s full deposition.



                                                18
public access to Hack’s video deposition. Those postings are dedicated to, and

demonstrate considerable personal hostility toward, Hack, not just Greer.11

       Dressler’s posts reveal at least his willingness, and as plausibly his desire, to

publicize and try to draw attention to personal details of Hack’s life—including the

location of Hack’s place of work and his home address—apparently with the intent to

humiliate and harass him. His words and actions provide a legitimate basis for Hack’s

concern that, by making a recording of Hack’s deposition available in whole or in part

to Dressler, never mind to the public more generally, the District Court could be

allowing its order to become “a vehicle for improper purposes.” Nixon, 435 U.S. at 598.

We therefore conclude that the District Court erred in dismissing as irrelevant, at the

balancing stage of its analysis, Dressler’s motivations, including those suggesting a

probability that he was pursuing not the public interest, but personal vendettas.




11In one such post, for example, Dressler describes, in significant detail, Hack’s purchase of a
new home, refers to Greer as Hack’s “sugar daddy” and “side piece,” and discusses each of the
men’s wives. Lawrence Dressler, Avi Hack Describes His New “Dream” House, Larry Noodles
(Feb. 28, 2017), https://larrynoodles.com/avi‐hack‐describes‐his‐new‐dream‐house/ (last visited
Jan. 22, 2020); see also Lawrence Dressler, Avi Hack Closes on Providence McMansion, Larry
Noodles (Feb. 20, 2017), https://larrynoodles.com/avi‐hack‐closes‐on‐providence‐mcmansion/
(last visited Jan. 22, 2020).

Although these 2017 blog posts were not brought to the attention of the District Court, the fact
that Dressler maintained a blog on which he posted extensively about Greer was raised both by
Greer’s counsel and by Dressler himself. See Hack App’x 66 (Dressler’s letter requesting access
to Hack’s video‐recorded deposition and providing link to blog). The court was entitled to take
judicial notice of Dressler’s blog posts, as are we. See Fed. R. Evid. 201. Further, their public
availability on the internet site that Dressler concededly controlled cannot reasonably be
contested; they continue to be available as of this writing.



                                               19
              2. Nature and Degree of Injury to Hack

       We further conclude that the District Court failed to give adequate weight to

Hack’s privacy interests. At the threshold, the court set the bar for what “amounts to the

sort of ‘extraordinary circumstance’ that would justify keeping it from the public”

decidedly too high in the context presented. Hack App’x 143. In the District Court’s

view, the subject of the deposition video—although it concerned in substantial part

Hack’s experience, as a minor, of sexual abuse by a respected religious figure and

elder—simply did not amount to “[t]he archetypical extraordinary case,” which was

“far more gruesome.” Id. The court provided as a contrasting example “videos made by

[a] kidnapper of [a] blindfolded and bound rape victim,” such as a district court denied

media access to in a 1980 case in another jurisdiction. Id. (citing In re KSTP Television,

504 F. Supp. 360 (D. Minn. 1980)).

       KSTP, the decision that the District Court pointed to, involved a request by a

commercial television station “to view and copy some three hours of tapes received in

evidence in a criminal case.” 504 F. Supp. at 361. The videos that the network sought

depicted the criminal defendant, who by then had been convicted of kidnapping,

interacting with one of his victims. Id. Of the nine hours of footage at issue, the court

had received into evidence three hours. Id. Those hours contained images of

“conversations and conduct preliminary to, and anticipatory of, the actual sexual acts”

the defendant committed on his victim. Id. The KSTP court denied the network’s

request, resting its decision on the nature of the conduct, its observation that “[a]ll of the

information in the tapes has already been made available to the public,” and the high

value it assigned the innocence and privacy of the victim. Id. at 362‐64 (concluding that

there was “no public interest to be served by release of the tapes” here).




                                             20
       Some years later, in 1987, we decided CBS. There, we reversed a district court’s

denial of the television network’s application to copy for possible broadcast a witness’s

video deposition that had been shown in full in open court during a criminal trial. The

deponent in CBS was an imprisoned former union leader who “appeared ill in the

videotape and was compelled to testify concerning his involvement in illegal activities.”

CBS, 828 F.2d at 961. In ordering the public release of the video deposition, we

distinguished the case from KSTP, citing the videos that were at issue in KSTP as an

example of judicial documents to which public access could lawfully be precluded. See

id.

       But our citation there of KSTP should by no means be read to establish a hurdle

of “gruesomeness” that other cases must clear to overcome the common law

presumption of access, powerful as it is; indeed, the reasoning of the KSTP court more

resonates with ours here. Nor is CBS determinative of the outcome here, as our primary

focus in CBS was whether the presumption of public access applied at all to video

recordings of depositions. We devoted very little discussion to the opposing party’s

countervailing privacy interests, of which there were but few: In granting access in CBS,

we observed only that “[o]ld age and ill health are neither uncommon nor generally a

cause of severe embarrassment,” and concluded that the situation of the elderly and ill

deponent, who was confessing to his own criminal conduct, “is simply not analogous

to, say, that of a victim of a slasher.” Id.

       Other circumstances present in CBS also make that decision less apposite here:

While the CBS deponent had been convicted of crimes relevant to his testimony, Hack

has not been convicted of, or even charged with, any crime. While the CBS deponent

described his own criminal activity, Hack described being a victim of a crime when he

was a minor. And while the CBS deponent’s advanced age and illness were neither



                                               21
uncommon nor particularly embarrassing, Hack’s description—of a sexual relationship

that a trusted religious leader over 30 years his senior perpetrated in Hack’s youth and

into his young adulthood—is likely both. Finally, that the video at issue here also

contains Hack’s admission to his own wrongful behavior—namely, his failure to report

Greer’s abuse of Mirlis—seems of relatively little import in the context of Mirlis’s suit

against Greer. In sum, Hack is more akin to the “innocent third part[y]” whose privacy

interests “weigh heavily in a court’s balancing equation,” Amodeo II, 71 F.3d at 1050,

than he is to the CBS deponent whose circumstances were “solely the result of his

criminal acts,” CBS, 828 F.2d at 961.

       In addition, although the District Court acknowledged that courts are generally

protective of the privacy interest of non‐parties like Hack, it discounted the weight due

that interest in Hack’s case. It gave three reasons: (1) Hack’s testimony had already been

made publicly available in transcript form; (2) Hack effectively consented to the

publication of his deposition testimony when he agreed to sit for a deposition without

requesting authority to use a pseudonym or that the deposition be sealed; and (3) Hack

evaded process and refused to appear and give live testimony at trial, a decision that

created the need to present his video testimony to the jury in the first place. Each one of

these rationales for discounting Hack’s privacy interests is flawed.

       With respect to the first rationale, the availability of a transcript of the deposition

does not in our view necessarily eliminate or even diminish a party’s privacy interest in

the publication or copying of a video of those proceedings. To the contrary: That the

substance of the desired content is publicly available in some format (i.e., a transcript)

tends in the circumstances presented here to cut against the public interest in the release




                                               22
of the content in a different form (i.e., video), since the primary public interest—general

availability of the relevant information—has already been served.12

       We break no new ground by articulating this principle. The Supreme Court in

Nixon explained, in declining to compel the release of audio tapes, that the public

interest in accessing audio recordings is weaker where “[r]eporters also were furnished

transcripts of . . . tapes,” reasoning that the fact that “[t]he contents of th[ose] tapes were

given wide publicity” negated any “question of a truncated flow of information to the

public.” 435 U.S. at 609. Here, as in Nixon, the substantive information conveyed to the

jury in the video of Hack’s deposition has been made public and has been written about

in the local press, to all appearances largely satisfying the legitimate public interest in

the trial. What remains private is solely the video recorded images of Hack actually

saying these words—the publication of which, especially on the Internet, would impose

a significant burden on Hack by immediately and forever connecting the extremely

personal content of his testimony with his likeness, exposing his emotions as a victim.

       We have not set an absolute rule that the public availability of a deposition

transcript guarantees the court’s protection of a deposition video, nor do we do so now.

As we observed in CBS, “[v]ideotaped depositions . . . convey the meaning of testimony

more accurately and preserve demeanor evidence as well.” 828 F.2d at 960. These




12The availability of the transcript also tends to raise doubt about the legitimacy of Dressler’s
motives in requesting physical access to the video. Indeed, as the District Court noted,
mainstream media gave significant coverage to Hack’s testimony when it was presented in
court. Yet none of these media entities intervened in the proceedings at bar to request access to
the video; for purposes of their reporting, they were all apparently satisfied with either having
heard the testimony firsthand or having access to the transcript. The record reflects that only
Dressler, who has published personal details of Hack’s life unrelated to the subject matter of the
trial, has sought access to the video.



                                               23
undoubtedly are valuable components of the truth‐finding process. The general rule of

production that we applied in 1987 in CBS thus remains vital today. But we must also

acknowledge what has changed since we decided CBS in 1987: The astonishing and

pervasive rise of the Internet; the attendant ease with which videos may be shared

worldwide by individuals; and the eternal digital life with which those videos are likely

endowed by even a single display online. These are all factors that multiply and

intensify the privacy costs to the individual of releasing sensitive videos; those costs are

undeniably greater than what they might have been 30 years ago. Whereas the subject

of a video deposition made public in 1987 may have suffered brief notoriety and

embarrassment as the subject of an evening’s newscast, today, Hack could reasonably

fear that, for the rest of his life, this video would be the first result of an internet search

for his name. Given the proliferation of smartphones and improved digital streaming

capabilities, he could also reasonably expect, as a schoolteacher and father, that his

students and his children would view the video not only at home, on family computers,

but possibly also during (his) class, on their cell phones. Common sense and over two

decades of widespread and constant use of the Internet are sufficient to tell us that a

video of a person describing details of his abuse is likely to garner more attention, be

distributed more widely, and last longer in the public’s attention than are copies of a

transcript or even local news articles.

       With respect to the second rationale, Dressler argues that we should construe Hack’s

failure to request a pseudonym for use during the deposition, to seek restrictions on the

video’s airing to the jury, or to move to seal the transcript, as amounting to his consent

to general publication of the entire video deposition. But this can hardly be a fair

conclusion. As explained above, the dissemination of the deposition video and the

publication of the transcript impose very different privacy burdens, regardless of the



                                               24
fact that the transcript uses Hack’s name. Hack’s failure to request a pseudonym or the

sealing of the transcript thus has little bearing on his privacy interest in the video, nor

would it have had the effect of disguising his identity, given his unique position at the

Yeshiva during the years in question. For the same reason, Hack’s failure to seek to

prevent the video deposition from being played at trial—where it would be shown

likely just once, to a limited audience, and in a venue where electronic recording is

generally prohibited—cannot reasonably be treated as implicit consent to the video’s

wider publication across the Internet. In certain instances, a person who declines to take

reasonable steps to protect his or her private information may reasonably be

understood to stake a lesser privacy claim in that information. Here, however, Hack

diligently and timely objected to Dressler’s application. Only rarely will voluntary

provision of sensitive evidence reasonably be understood to constitute consent to the

widespread and likely permanent dissemination of a visual digital record of the formal

encounter through which that evidence was given, when the encounter itself is not the

allegedly critical act.

       With respect to the third rationale, Hack’s evasion of service, while certainly

wrongful, was an attempt to protect his privacy by avoiding testifying in open court

about sensitive and embarrassing subjects. Whatever sanction a non‐party witness

might merit for such actions, publicly releasing the very sensitive images that the

witness so fiercely struggled to keep private, where such release may not otherwise be

warranted, is not among them, contrary to Dressler’s argument. A holding otherwise

could be expected to disincentivize naturally reluctant victim‐witnesses from

facilitating their depositions in the first place; it would hardly encourage them to give

live testimony at trial.

                                       *       *      *



                                              25
       In sum, we agree that the public is due a strong presumptive right of access to

the portion of the video of Hack’s deposition that was shown at trial, and that right is

not easily overcome, even where a transcript is readily available and the public has

already had wide access to the substance of Hack’s testimony.

       But Dressler’s motives in obtaining, and intent in releasing, the video erode

against the weight due that presumption here. So, too, do Hack’s countervailing privacy

interests as a minor victim of sexual abuse perpetrated by a trusted religious figure in

the community. Our 1987 decision in CBS does not dictate the outcome of the balancing

of concerns that should apply in Hack’s case in 2020.

       The current record allows us to balance the relevant considerations properly.

Having done so, we REVERSE the District Court’s order and REMAND the cause with

instructions that the District Court enter an order denying Dressler’s request for the

video recording.

                                     CONCLUSION

       For the foregoing reasons, the District Court’s order granting Dressler’s request

for production is REVERSED.




                                            26